                      IN THE UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION

                             CIVIL ACTION NO.: 3:20-cv-00447


 LARRY BISHOP,                                 )
                                               )
                                               )
                Plaintiff,                     )
                                               )
 vs.                                           )      COMPLAINT AND DEMAND FOR
                                               )             JURY TRIAL
 TRP CONSTRUCTION GROUP, LLC,                  )
                                               )
                Defendant.                     )
                                               )

______________________________________________________________________________


       Plaintiff, Larry Bishop (“Plaintiff” or “Bishop”), by and through counsel, brings this action

against Defendant TRP Construction Group, LLC (“TRP” “Defendant”) for violations of the

Families First Coronavirus Response Act (“FFCRA”), Pub.L. No. 116-127, 134 Stat. 178 (2020).

                                         THE PARTIES

       1.      Bishop is an adult individual who is a resident of Lugoff, South Carolina.

       2.      Defendant TRP is a foreign domestic corporation registered and in good standing

in the State of North Carolina.

                                  JURISDICTION AND VENUE

       3.      This Court has original federal question jurisdiction under 28 U.S.C. § 1331 over

the subject matter of the claims brought under the FFCRA for unlawful interference and retaliation.




            Case 3:20-cv-00447-DCK Document 1 Filed 08/13/20 Page 1 of 5
       4.       This Court has personal jurisdiction because Defendant operates a regional office

located at 11531 McCord Road in Huntersville, North Carolina and Defendant conducts business

in Mecklenburg County, North Carolina, which is located within this judicial district.

       5.       Venue is proper in this judicial district because Defendant has substantial business

contacts in this district and because the unlawful acts alleged herein occurred in Mecklenburg

County.

                                 COVERAGE ALLEGATIONS

       6.       Defendant employed less than 500 employees at all relevant times and is subject to

the FFCRA, which is comprised of the Emergency Paid Sick Leave Act (“EPSLA”) and the

Emergency Family and Medical Leave Expansion Act (“EFMLEA”).

                         PLAINTIFF ’S FACTUAL ALLEGATIONS

       7.       Plaintiff began his employment with Defendant on or about March 16, 2020 as the

North Carolina Division Pavement Marking Foreman in Huntersville, North Carolina.

       8.       At all times Plaintiff met or exceeded Defendant’s legitimate employment

expectations.

       9.       On April 4, 2020, Plaintiff’s spouse began experiencing symptoms consistent with

COVID-19.

       10.      On April 5, 2020, Plaintiff transported his wife to the emergency room at

KershawHealth in Camden, South Carolina. A KershawHealth representative turned them away

at the door because KershawHealth was not yet testing individuals for COVID-19. Plaintiff and

his wife were instructed to self-quarantine for 14-days and told that COVID-19 testing was

available at Sandhills Medical Foundation in Camden, South Carolina.



                                                 2

            Case 3:20-cv-00447-DCK Document 1 Filed 08/13/20 Page 2 of 5
       11.     On or about April 6, 2020, prior to the start of his scheduled workshift, Plaintiff

notified his supervisor, Caleb Elkins (“Elkins”), via telephone that he was not reporting to work

that day because his wife was experiencing symptoms of COVID-19.

       12.     On April 7, 2020, Elkins contacted Plaintiff via text message and requested

additional information about Plaintiff’s potential exposure to COVID-19.

       13.     Plaintiff informed Elkins that a medical provider advised Plaintiff and his wife to

self-quarantine for 14 days. Plaintiff also notified Elkins that he needed to care for his children

because his wife was exhibiting COVID-19 symptoms

       14.     Plaintiff and his wife have 4 children under the age of 18. Plaintiff’s eldest child is

seven years-old and is enrolled in an elementary school that was closed due to COVID-19.

       15.     On April 8, 2020, Defendant notified Plaintiff that his employment was terminated.

       16.     Defendant unlawfully retaliated against Plaintiff for utilizing protected leave under

the FFCRA by terminating his employment.

       17.     Defendant interefered with Plaintiff’s right to utilize the leave provided by the

FFCRA.

       18.     Defendant violated the FFCRA by failing to permit Plaintiff the leave provided

under the FFCRA and by failing to reinstate him to an equivalent position.

       19.     Defendant violated the FFCRA by failing to pay the compensation owed to Plaintiff

under the FFCRA.

       20.     Defendants’ actions were intentional, willful, and reckless.




                                                  3

          Case 3:20-cv-00447-DCK Document 1 Filed 08/13/20 Page 3 of 5
                                 Plaintiff’s First Cause of Action

                               (Violation of FFCRA - Interference)

        21.    Plaintiff incorporates by reference paragraphs 1 through 20 of his Complaint.

        22.    Plaintiff’s First Cause of Action arises from Defendant’s interference with

Plaintiff’s rights under the FFCRA.

        23.    Defendant interfered with Plaintiff’s rights under the FFCRA.

        24.    Defendants’ actions were intentional, willful and/or taken with reckless disregard

of Plaintiff’s rights under the FFCRA.

        25.    Plaintiff suffered damages as a result of Defendants’ unlawful conduct.

                                Plaintiff’s Second Cause of Action

                               (Violation of FFCRA – Retaliation)

        26.    Plaintiff incorporates by reference paragraphs 1 through 25 of his Complaint.

        27.    Plaintiff’s Second Cause of Action arises from Defendant’s unlawful termination

of Plaintiff’s employment. Defendant retaliated against Plaintiff asserting his rights under the

FFCRA.

        28.    Defendants’ actions were intentional, willful and/or taken with reckless disregard

of Plaintiff’s rights under the FFCRA.

        29.    Plaintiff suffered damages as a result of Defendant’s unlawful conduct.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff demands the following relief:

   a)          An Order pursuant to the FFCRA that Defendant reinstate Plaintiff to the position

        he held prior to the termination of his employment or to a comparable position with full

        seniority, benefits and wages, or pay front pay to Plaintiff in lieu thereof;

                                                  4

          Case 3:20-cv-00447-DCK Document 1 Filed 08/13/20 Page 4 of 5
b)           An Order pursuant to the FFCRA that Defendants pay Plaintiff all lost wages,

     benefits, compensation, and monetary loss suffered because of Defendant’s unlawful

     actions;

c)           An Order Pursuant to the FFCRA that Defendant pay Plaintiff liquidated

     damages;

d)           Order pursuant to the FFCRA ordering Defendant to pay Plaintiff all attorneys’

     fees, litigation expenses, and costs incurred as a result of bringing this action;

e)           Order Defendant to pay to Plaintiff pre- and post-judgment interest on all sums

     recoverable; and

f)           Order Defendant to provide Plaintiff with all other legal and/or equitable relief to

     which he is entitled.

                                  JURY TRIAL DEMAND

     Plaintiff demands a trial by jury for all issues of fact.

                                             Respectfully submitted,


                                             /s/ Jason S. Chestnut__
                                             Philip J. Gibbons, Jr., NCSB #50276
                                             Craig L. Leis, NCSB #48582
                                             Jason S. Chestnut NCSB #52066

                                             GIBBONS LEIS, PLLC
                                             14045 Ballantyne Corporate Place, Ste 325
                                             Charlotte, North Carolina 28277
                                             Telephone:     (704) 612-0038

                                             E-Mail: phil@gibbonsleis.com
                                                     craig@gibbonsleis.com
                                                     jason@gibbonsleis.com




                                                5

        Case 3:20-cv-00447-DCK Document 1 Filed 08/13/20 Page 5 of 5
